356 U.S. 704 (1958)
HILL
v.
UNITED STATES.
No. 287, Misc.
Supreme Court of United States.
Decided June 2, 1958.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE DISTRICT OF COLUMBIA CIRCUIT.
Howard Adler, Jr. for petitioner.
Solicitor General Rankin, Acting Assistant Attorney General McLean and Beatrice Rosenberg for the United States.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. The judgment of the United States Court of Appeals for the District of Columbia Circuit is vacated and the case is remanded to that court for consideration in light of Ellis v. United States, 356 U.S. 674, decided May 26, 1958, and also in light of Farley v. United States, 354 U.S. 521; and Johnson v. United States, 352 U.S. 565.